Case 2:18-cv-00975-APG-CWH Document 30-1 Filed 04/19/19 Page 1 of 9




             The Astound Group v. Faraday Future
        CASE NO. 2:18-cv-00975-APG-CWH




             FIRST AMENDED COMPLAINT

                       EXHIBIT 1
                     Stealth Labs Proposal




        CASE NO. 2:18-cv-00975-APG-CWH
             The Astound Group v. Faraday Future
Case 2:18-cv-00975-APG-CWH Document 30-1 Filed 04/19/19 Page 2 of 9
Case 2:18-cv-00975-APG-CWH Document 30-1 Filed 04/19/19 Page 3 of 9
Case 2:18-cv-00975-APG-CWH Document 30-1 Filed 04/19/19 Page 4 of 9
Case 2:18-cv-00975-APG-CWH Document 30-1 Filed 04/19/19 Page 5 of 9
Case 2:18-cv-00975-APG-CWH Document 30-1 Filed 04/19/19 Page 6 of 9
Case 2:18-cv-00975-APG-CWH Document 30-1 Filed 04/19/19 Page 7 of 9
Case 2:18-cv-00975-APG-CWH Document 30-1 Filed 04/19/19 Page 8 of 9
Case 2:18-cv-00975-APG-CWH Document 30-1 Filed 04/19/19 Page 9 of 9
